 2
 3
 4

 5

 6                                     UNITED STATES DISTRICT COURT
                                            DISTRICT OF NEV ADA
 7

 8                                                    )       Case# 2:18-cv-00864-MMD-NJK
     LINK.SMART WIRELESS                              )
 9   TECHNOLOGY, LLC                                  )
                                                      )       VERIFIED PETITION FOR
10                    Plaintiff(s) ,                  )       PERMISSION TO PRAC TICE
                                                      )       IN TIDS CASE ONLY BY
11            vs.                                     )       ATTORNEY NOT ADMITTED
                                                      )       TO THE BAR OF THIS COURT
12   GOLDEN NUGGET, INC. and                          )       AND DESIGNATION OF
     LANDRY'S, INC.                                   )       LOCAL COUNSEL
13                                                    )
                      Defendant(s).                   )
14                                                            FILING FEE IS $250.00
15

16            --~-     M_i
                        _n_na~Y_.~C~h_an~
                                       __        _, Petitioner, respectfully represents to the Court:
                      (name of petitioner)
17
               l.     That Petitioner is an attorney at law and a member of the law firm of
18
                                              Russ August & Kabat
19                                                  (firm name)

20   with offices at __     _____            _1_2_42_4_W_i_ls_h_ir_e_B_o_u_le_v_ar_d_,
                                                                        _12_t_h_F_lo_o
                                                                                _r__   _____                 __,
                                                       (street address)
21
                      Los Angeles                                  California                   90025
22                      (city)                                       (state)                   (zip code)

23              310 -826 -7474                            mchan@raklaw.com
       (area code+ telephone number)                       (Email address)
24
              2.      That Petitioner has been retained personally or as a member of the law firm by
25
            Linksmart Wireless Technology, LLC            to provide legal representation in connec t ion with
     ----         --=---c'.:-----:--,-:
                                    :--- -- -----
26                    [client(s)]

27   the above-entitled case now pending before this Court.

28                                                                                                      Rev. 5/ 16
             3.      That since __   __ 1_2/~0~3_/2~0_1_5
                                                    _ _ _, Petitioner has been and presently is a
                                            (date)
 2   member in good standing of the bar of the highest Court of the State of             California
                                                                                          (state)
 3   where Petitioner regularly practices law. Petitioner shall attach a certificate from the state bar or
 4   from the clerk of the supreme court or highest admitting court of each state, territory, or insular
 5   possession of the United States in which the applicant has been admitted to practice law certifying
 6   the applicant's membership therein is in good standing.
 7           4.      That Petitioner was admitted to practice before the following United States District
 8   Courts, United States Circuit Courts of Appeal, the Supreme Court of the United States and Courts
 9   of other States on the dates indicated for each, and that Petitioner is presently a member in good
10   standing of the bars of said Co urts.

11                           Court                              Date Admitted           Bar Number
12           USDC Central District of California                  12/1 1/2015               305941

13          USDC Northern District of California                  08/ 06/2017               305941

14       US Court of Appeal for the Federal Circuit               11/30/2017                305941

15

16

17

18

19
            5.      That there are or have been no disciplinary proceedings instituted against petitioner,
20
     nor any suspension of any license, certificate or privilege to appear before any judicial, regulatory
21
     or administrative body, or any resignation or termination in order to avoid disciplinary or
22
     disbarment proceedings, except as described in detail below:
                                                   ..   -
23                                           ~




     {State "none" if Petitioner has no disciplinary proceedings, etc.) none
24

25

26
27

28                                                          2                                        Rev. 5/16
 1           6.       That Petitioner has never been denied admission to the State Bar of Nevada. (Give
2    particulars if ever denied admission):
                                                                  ..        .
3    (State "none" if Petitioner has never been denied admission.) none
4

5

6            7.       That Petitioner is a member of good standing in the following Bar Associations .
                                                             ..
7    (State "none" if Petitioner is not a member of other Bar Associations.)              California

 8
9

10            8.      Petitioner has filed application(s) to appear as counsel under Local Rule TA 11-2

11   (formerly LR IA 10-2) during   the past three (3) years in the following matters:    (State "none " ifno applicatio ns.)

12   Date of Application                 Cause                           Title of Court                Was Application
                                                                       Administrative Body                 Granted or
13                                                                       or Arbitrator                       Denied

14    None

15
16

17

18
19                       (If necessary, please attach a statement of additional applications)

20            9.      Petitioner consents to the jurisdiction of the courts and disciplinary boards of the

21   State of Nevada with respect to the law of this state governing the conduct of attorneys to the same

22   extent as a member of the State Bar of Nevada.

23            10.     Petitioner agrees to comply with the standards of professional conduct required of

24   the members of the bar of this court.

25            11.     Petitioner has disclosed in writing to the client that the applicant is not admitted to

26   practice in this jurisdiction and that the client has consented to such representation.

27

28                                                           3                                                     Rev. 5/ 16
 2   FOR THE PURPOSES OF THIS CASE ONLY.                                    A
             That Petitioner respectfully prays that Petitioner be admitted to practice before this Court



 3

 4
                           California
                                                             ~           Petitioner's signature
                                                                                                    -
     STATE OF                                   )
 5
                   ----         ---       -     )
     COUNTY OF __           Lo_s_A_n_,_g
                                  "-e.::....le-=-s-
                                                )
 6
 7           ___     M_in_n_a_Y_.
                              C_ha_n
                                  __           __,Petitioner, being first duly sworn , deposes and says:

 8   That the foregoing statements are true.

 9
                                                            7            Petitioner ' s signature
10   Subscribed and sworn to before me this

11
12

13

14
15
16                    DESIGNATION OF RESIDENT ATTORNEY ADMITTED TO
                       THE BAR OF THIS COURT AND CONSENT THERETO.
17
             Pursuant to the requirements of the Local Rules of Practice for this Court, the Petitioner
18
     believes it to be in the best interes ts of the client(s) to designateMark Borghese
19                                                                     (name of local counsel)
     Attorney at Law , member of the State of Nevada and previously admitted to practice before the
20
     above-entitled Court as associate resident counsel in this action. The address and email address of
21
     said designated Nevada counsel is:
22

23                                            10 161 Park Run Drive, Suite 150
                                                        (street address)
24
                          Las Vegas                                      Nevada                          89145
25                         ( city)                                       (state)                        (zip code)

26              702 -382-0200                              mark@borgheselegal.com
      (area code+ telephone number)                            (Email address)
27

28                                                           4                                               Rev. 5/16
     By this designation the petitioner and undersigned party(ies) agree that this designation constitutes
 2   agreement and authorization for the designated resident admitted counsel to sign stipulations

 3   binding on all of us.

 4
 5              APPOINTMENT OF DESIGNATED RESIDENT NEV ADA COUNSEL
 6

 7          The undersigned party(ies) appoint(s) ______          M_ar_k
                                                                      _B_ o_rg
                                                                            _h_e_se____       _ _ as
                                                            (name oflocal counsel)
 8   his/her/their Designated Resident Nevada Counse l in this case.

 9
10

11
                                           Koichiro Ikudome, CEO
12                                         (type or print party name , title)

13
                                           (party's signature)
14

15
                                           (type or print party name, title)
16

17                            CONSENT OF DESIGNEE
            The undersigned hereby consents to serve as associate resident Nevada counsel in this case.
18
19

20

21                                         6231                           mark@borgheselega l.com
                                           Bar number                     Email address
22
23
     APPROVED :
24
                 15th
     Dated: this ___     day of __July_ ___       ~   20   19
25
26
     UNITED STATES DISTRICT JUDGE
27

28                                                     5                                            Rev . 5/ 16
CALIFORNIA JURA T WITH AFFIANT STATEMENT                                                      CIVIL CODE § 8202

~  ee Attached Document (Notary to cross out lines 1- 6 below)
D See Statement Below (Lines 1-6 to be completed only by doc ment signer[s], not Notary)




5.____           ="'"_________                   _________                     ___________                        _


6.
    - -----             ----         ------
        Signature of Document Signer No. I                       Signature of Document Signer No. 2 (if any)

    A notary public or other officer completing this certificate verifies only the identity of the individual who signed
    the document to which this certificate is attached, and not the truthfulness, accurac , or validi of that document.


    State of California                             )          Subscribed to (or affirmed) before me on
                                                               this 11th day of                 July , 2019
                                                                    Date             Month                    Year
    County of _~L~o~s~An=g=e~le~s~
                             __ ____,_)                        by
                                                               (1)    Minna Y. Chan
                                                               (and (2) ------------ ---------------- ----- ---- ),
                                                                                Name(s) of Signer(s)
                      LUPE C. DIAZ                             Proved to me on the basis of_satisfactory
                  NotaryPublic - California                    evidence to be the person(s) who appeared
-                                           z
~ .••               LosAngelesCounty        z                  before me.
z        ·        Commission # 2155306 ~
t .... .MlsoT"1·
             :x~r::s
                   2.s-.2i2al
                 du2                                                                                    r




                           Seal
                  PlaceNotary Seal Above

--------------                                          OPTlONAL -----                     - ------                   -
Though this section is optional, completing this information can deter alteration of the document or
                 .fraudulent reattachment of this form to an unintended document.
Description of Attached Document
Title or Type of Document : Verified Petition for Permission to Practice in This Case Only by Attornev not
Admitted to the Bar of this Court and Designation of Local Counsel (U.S. District Court. District ofNevada)
Document Date: 7/11/2019 Number of Pages: ~Signer(s) Other Than Named Above: None
                      ~upr£m£            Qinurt nf Qialifnrnia
                                  JORG     E E . NAVARRETE
                             Cieri:011d Executive Officerof the Supreme Court




        CERTIFICATE OF THE CLERK OF THE SUPREME COURT

                                               OFTHE

                               STATE OF CALIFORNIA


                                      MINNA Y. CHAN

I, JORGE E. NAVARRETE, Clerk/Executive Officer of the Supreme Court of the State of
California, do hereby certify that MINNA Y CHAN, #305941, was on the 3rd day of
December 2015, duly admitted to practice as an attorney and counselor at law in all the
courts of this state, and is now listed on the Roll of Attorneys as a member of the bar of this
state in good standing.




                                                Witness my hand and the seal of the court
                                                on the 27th day of June 2019.



                                                JORGE E. NAVARRETE
                                                Clerk/Executive Officer of the Supreme Court
